DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendments filed 08/18/2022.

Allowable Subject Matter

Claims 1-4, 6-12, and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Marshall et al. (2021/0185407) discloses a method for 5G media streaming at a user device, comprising: sending a request from a 5G media streaming (5GMS) service client of the user device to a 5GMS application function of a 5G data network.

However, the prior art of record fails to teach or suggest the request including edge application server filtering information and requesting a 5G media streaming (5GMS) service; receiving an acknowledgement from the 5GMS application function with information of an 5GMS application server that is instantiated by an edge application server, wherein the edge application server is selected based on the edge application server filtering information included in the sent request; and performing the 5G media streaming based on the information of the 5GMS application server as set forth in independent Claim 1.  The cited prior art does not teach or suggest the request including edge application server filtering information and requesting a 5G media streaming (5GMS) service.  The cited art does not teach or suggest receiving an acknowledgement from the 5G MS application function with information of an 5GMS application server that is instantiated by an edge application server, wherein the edge application server is selected based on the edge application server filtering information included in the sent request.  The cited prior art does not teach or suggest performing the 5G media streaming based on the information of the 5GMS application server.  Thus, these are some of the reasons why the newly amended claims are allowable. 


Similar limitations are present with independent claims 9 and 18. Therefore, Claims 1, 9, and 18 are allowed because of the combination of other limitations and the limitations listed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ANDREW WOO/ Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                               08/26/2022